DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 3, 5, 10-11, 13, 17 and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Veillette (US Publication 2009/0135716 A1).
In regards to claims 2, 10 and 17, Veillette (US Publication 2009/0135716 A1) A method comprising: determining hop counts between a particular network access point of a plurality of network access points and one or more others of the plurality of network access points (see paragraph 87; the mesh device E may look up its neighbor information table and realize mesh device D is one hop from the mesh gate A. Because mesh device E is two hops from the mesh gate A); evaluating communication effects on the particular network access point due to one or more non-network access points (see paragraph 123; the neighbor table may store a best parent field, a best five parents field, a mesh gate load field, a number of hops to the mesh gate field, and a mesh gate path signal quality field); operating the particular network access point according to assignments of channels determined in accordance with a plurality of criteria and the criteria comprising results of the determining hop counts and results of the evaluating communication effects; wherein each of the plurality of network access points is subject to the channel assignments (see paragraph 138; The mesh gate may be configured to calculating various routing based on the compiled neighbor table; see paragraph 141;  The neighbor table may be used to determine a best path through the mesh network for messages; see paragraph 154; The procedure may also allow the mesh device to optimize the selected route over time as neighbor information is received and network situation changes); and wherein each of the non-network access points is not subject to the channel assignments (see figure 1B; the nodes form Mesh Network C and Mesh Network B are not included in the Paths 1 and 2).
In regards to claims 3 and 11, Veillette teaches wherein the determining hop counts comprises respectively determining how many of the plurality of network access points are one hop distant and two hops distant from the particular network access point (see paragraph 87; the mesh device E may look up its neighbor information table and realize mesh device D is one hop from the mesh gate A. Because mesh device E is two hops from the mesh gate A).
In regards to claims 5, 13 and 19 Veillette teaches wherein the evaluating communication effects comprises evaluating communication effects due to traffic load on the plurality of network access points (see paragraph 123; the neighbor table may store a best parent field, a best five parents field, a mesh gate load field, a number of hops to the mesh gate field, and a mesh gate path signal quality field).

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
The applicant essentially argues with respect to claims 2, 10 and 17 on pages 2-3 of the remarks filed on 3/11/2022 that “ Veillette paragraph 123 fails to teach "evaluating communication effects on the particular network access point due to one or more non-network access points"”. 
However, the examiner the examiner respectfully disagrees.
Referring to the applicant’s specification with respect to the “communication effects”, in paragraph 159 (see the specification filed on 4/6/2020), “The evaluation of the communication performance of the particular channel and the particular AP completes by weighting the averaged counts as a so-called Neighbor Impact Metric, or NIM, e.g.: NIM=w1×N1+w2×N2+w3×N3; where w1+w2+w3=1.The weights (w1, w2, and w3) are chosen according to usage scenario and embodiment. Example values are 0.5, 0.3, and 0.2, respectively, for w1, w2, and w3. In some embodiments and/or usage scenarios, providing separate weights for N1 and N2 enables better approximation of interference effects two-hop neighbors in comparison to one-hop neighbors or other sources of interference. In some embodiments and/or usage scenarios, setting w3 to a lower value than w1 and w2 prevents external neighbors from having a relatively large influence on channel assignment, providing a benefit in some situations since the external neighbors are not subject to controls provided by and are not well known by the network”.
In response to applicant's argument, it is noted that the features upon which applicant relies (i.e., evaluation of the communication effects being specific to interference determination and the neighbor impact metric) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Paragraph 123 in Veillette specifically cites that “the neighbor table may store a best parent field, a best five parents field, a mesh gate load field, a number of hops to the mesh gate field, and a mesh gate path signal quality field”.  The signal quality reads on the  communication effects because a measure of signal quality implicitly takes the communication quality into account.  Also see paragraph 72 and 104 for further emphasis on signal quality being used to determine the path that is optimal.  Furthermore, Veillette also teaches in paragraph 111 “if the system detects high radio noise, the path value may include a larger weight on signal quality. In a high noise environment, it may be desirable to seek out a path with the best signal to reduce retransmissions”.
The applicant also argues with respect to claims 2, 10 and 17 that Veillette fails to teach, “assignment of channels determined in accordance with ...determining hop counts and … the evaluating” (see the remarks filed on 3/11/2022 on pages 3-4).
The examiner respectfully disagrees.
With respect to the channel assignment, the applicant’s specification states in paragraph 142 in the specification filed on 4/6/2020 “Changes to channel assignments are, in some embodiments, event driven, thus reducing interruptions or disruptions in network services. Example events are an explicit request, such as by a network administrator, an AP entering or exiting the network, or a relatively large change (either increase or decrease) in number of clients, traffic load, or interference on one or more APs.
Veillette teaches, in paragraph 154, “The procedure may also allow the mesh device to optimize the selected route over time as neighbor information is received and network situation changes”.  To provide further support as stated above, Veillette teaches in paragraph 111 “if the system detects high radio noise, the path value may include a larger weight on signal quality. In a high noise environment, it may be desirable to seek out a path with the best signal to reduce retransmissions”.  Thus if the optimal path is chosen to counter the radio noise, the assigned channel will implicitly be changed.  Veillette further teaches in paragraph 112, maintaining “a tree structure of optimal paths to each node within the mesh network. This tree can be updated over time as nodes are added and removed from the mesh network and signal quality/strength change. In this way, an optimal path to each node is always available and updated”.  And since the updates occur regularly and the paths change accordingly the channel change also occurs.
The applicant further argues with respect to claims 2, 10 and 17 on pages 4-5 of the remarks filed on 3/11/2022, that Veillette fails to teach, "determining hop counts between a particular network access point of a plurality of network access points and one or more others of the plurality of network access points".
The examiner however respectfully disagrees.
In paragraph 87, Veillette teaches, the mesh device E realizes that the Mesh device D is one hop from mesh gate A.  To provide further support, paragraph 104 in Veillette teaches, “a best path between the mesh device and the mesh gate may be selected based on a number of hops and a path signal quality”. In paragraph 159 Veillette teaches, “the mesh device may compare entries in its neighbor information table with the received neighbor information. A neighbor may be associated with a score, calculated as a formula. For example, the formula may weight a path signal quality and a number of hops to the mesh gate to calculate the score. The mesh device may compare the calculated scores”.  These are just a few instances in Veillette where the determination of hop counts is taught.
In regards to claims 3 and 11, the applicant argues on pages 5-6 of the remarks filed on 3/11/2022 that Veillette fails to teach, “determining how many of the ... access points are one hop distant and two hops distant from the particular network access point”.
However the examiner respectfully disagrees.
In addition to paragraph 87, Veillette further teaches in paragraph 174 that the neighbor information table specifically include “a number of hops” to the mesh gate.  Paragraph 163 in Veillette also teaches, “the next mesh device may be selected from the neighbor information table as being closer to the mesh gate and has an acceptable path score. For example, the path score may be determined, in part, based on a path signal quality and a number of hops to the mesh gate to calculate the score”.  Thus the number of hops entry will implicitly have the hop count which can obviously be one, two or any number.  
The applicant further argues on pages 6-7 of remarks filed on 3/11/2022 that Veillette fails to teach, "evaluating communication effects due to traffic load on the plurality of network access points".
However the examiner respectfully disagrees.
In addition to what is stated in paragraph 123 of Veillette, Veillette teaches in paragraph 37 and what is stated above, an optimized path determination and improving system load.
The applicant also states on page 7, that the application specification defines traffic load “traffic Load is how much communication the AP is participating in (such as traffic load measured in, for example, packets per unit time, or such as time the AP is busy sending and/or receiving) (optionally normalized)." The instant application's specification further teaches [0210] that the "traffic load" is "with respect to one or more APs of the network" and that particular APs having "relatively higher traffic load" are "more highly utilized" that other APs.
In response to applicant's argument, it is noted that the features upon which applicant relies (i.e., the traffic load as defined by the amount of communication at the AP) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, since paragraph 123 of Veillette states that the neighbor table stores a mesh gate load field with respect to determining the best/optimum route, it is implicit that load in this instance refers to traffic load.

Allowable Subject Matter
Claims 4, 6-9, 12, 14-16, 18 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for indicating allowable subject matter have been stated previously.
Prior art Berger et al. (US Publication 2013/0072144 A1) teaches, the drawback of Frequency Hopping Spread Spectrum (FHSS) and Direct Sequence Spread Spectrum (DSSS).  FHSS is effective at minimizing interference, all nodes must have the same algorithm, which has the effect of excluding whole categories of potential network users in commercial applications (see paragraph 29).  DSSS has the effect of minimizing interference, but has the disadvantage of needing the transmitting power of all nodes to be approximately equal, or else signal-blocking can result (see paragraph 30).
Prior art Ren et al. (US Publication 2008/0205360 A1) teaches, selection of a route can be based on a size of the cluster originating the beacons, the downlink quality (as determined, for example, by a persistence of successfully received routing beacons), uplink quality (as determined, for example, by a persistence of successfully received upstream traveling beacons), and hop count (as can be determined by including hop count within the beacons and incrementing the hop count each time the beacon is re-broadcast) (see paragraph 32).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466